Title: To Alexander Hamilton from Adam Hoops, 9 March 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 9 March 1799
          
          I have to report to you the arrest of Captain Frederick Frye of the first Regiment of Artillerists and Engineers—On the Charge of Irregular and disorderly Conduct &cc—And have the honor to be with great respect Sir Yr Mo Ob Sert
          
            A Hoops Mt
          
          Major General Hamilton New York
        